      Case 1-15-41173-cec             Doc 354       Filed 08/12/20      Entered 08/12/20 15:58:48




ARCHER & GREINER, P.C.                                                Hearing Date:   August 17, 2020
Allen G. Kadish                                                       Hearing Time:   4:00 p.m.
1211 Avenue of the Americas, Suite 2750
New York, New York 10036
Telephone: (212) 682-4940
Email: akadish@archerlaw.com

Counsel for the Official Committee
of Unsecured Creditors

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------x

In re:                                                                Chapter 11

COMMUNITY ENVIRONMENTAL CENTER INC.,                                  Case No. 15-41173 (CEC)
d/b/a BUILD IT GREEN! NYC,

                          Debtor.

------------------------------------------------------------------x

                   RESPONSE OF THE OFFICIAL COMMITTEE
              OF UNSECURED CREDITORS TO THE MOTION OF THE
          UNITED STATES TRUSTEE TO DISMISS THIS CHAPTER 11 CASE
     OR, IN THE ALTERNATIVE, CONVERT CHAPTER 11 CASE TO CHAPTER 7

         The Official Committee of Unsecured Creditors of Community Environmental Center, Inc.

d/b/a Build It Green! NYC (the “Committee”) by and through its undersigned attorneys, hereby

submits this statement in response to the Motion of the United States Trustee to Dismiss This

Chapter 11 Case or, in the Alternative, Convert Chapter 11 Case to Chapter 7 [Docket No. 351],

filed by the Office of the United States Trustee.

         1.      On March 19, 2015, Community Environmental Center Inc., d/b/a Built It Green!

NYC (the “Debtor”) filed a voluntary petition for relief under chapter 11 of title 11 of the

Bankruptcy Code with the United States Bankruptcy Court for the Eastern District of New York.

         2.      On April 23, 2015, the United States Trustee appointed the Committee.
     Case 1-15-41173-cec           Doc 354      Filed 08/12/20     Entered 08/12/20 15:58:48




        3.        On July 8, 2018, after protracted litigation, negotiation and mediation, the Court

entered the Stipulation and Order Approving Mediated Global Settlement [Docket No. 330] (the

“Global Settlement”), approving certain settlements between the Committee, the Debtor, and the

Debtor’s affiliates, officer and directors, resolving causes of action on behalf of the Debtor’s estate.

        4.        Pursuant to the Global Settlement, distributions were to be made by the Debtor to

the Debtor’s unsecured creditors, administrative professionals, government entities and the United

States Trustee.

        5.        Pursuant to Exhibit C of the Global Settlement, returned distributions to unsecured

creditors and any other remnant cash of the Debtor’s estate shall be re-issued pro rata to the

administrative creditors.

        6.        The undersigned counsel has been in periodic contact with counsel for the Debtor.

We are informed by counsel for the Debtor that principal distributions were made timely, and all

that remains is for re-distribution of any returned distributions, pursuant to Exhibit C of the Global

Settlement.

        7.        No other material activity remains in the case. Once final re-distributions are made,

the case will be resolved.

        8.        All rights of the Committee and the undersigned are reserved.

Dated: New York, New York                               ARCHER & GREINER, P.C.
       August 12, 2020
                                                        By:
                                                            Allen G. Kadish
                                                        1211 Avenue of the Americas, Suite 2750
                                                        New York, New York 10036
                                                        Telephone: (212) 682-4940
                                                        Email: akadish@archerlaw.com

                                                        Counsel for the Official Committee
                                                        of Unsecured Creditors
 219059633v1



                                                    2
